 


 HCON 285 ENR: Recognizing the important role that fathers play in the lives of their children and families and supporting the goals and ideals of designating 2010 as the Year of the Father.
U.S. House of Representatives
2010-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 285 
 
 
June 29, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing the important role that fathers play in the lives of their children and families and supporting the goals and ideals of designating 2010 as the Year of the Father. 
 
 
Whereas Father’s Day was founded in 1910 by Mrs. John B. Dodd after attending a Mother’s Day celebration in 1909 and believing that fathers should receive the same recognition;  Whereas Mrs. John B. Dodd, Sonora Smart Dodd, founded the day in celebration of her father, William Smart;  
Whereas William Smart, a Civil War veteran, raised six children on his own after the death of his wife;  Whereas Spokane, Washington, recognized and hosted the first celebration of Father’s Day on June 19, 1910;  
Whereas in 1924, President Calvin Coolidge recognized Father’s Day and urged States to follow suit;  Whereas in 1966, President Lyndon B. Johnson signed a proclamation calling for the third Sunday in June to be recognized as Father’s Day and requested that flags be flown that day on all government buildings;  
Whereas President Richard Nixon signed a proclamation in 1972 permanently observing Father’s Day on the third Sunday in June;  Whereas Father’s Day is celebrated in over 50 countries around the world;  
Whereas there are an estimated 64.3 million fathers around the Nation today;  Whereas it is well documented that children involved with loving fathers are significantly more likely to have healthy self-esteems, exhibit empathy and prosocial behavior, avoid high risk behaviors, have reduced antisocial behavior and delinquency in boys, have better peer relationships, and have higher occupational mobility relative to parents;  
Whereas fathers who live with their children are more likely to have a close, enduring relationship with their children than those who do not; and  Whereas the 100th anniversary of Father’s Day will be celebrated in Spokane, Washington, on June 20, 2010: Now, therefore, be it  
 
That Congress— (1)recognizes the important role that fathers play in the lives of their children and families; and  
(2)supports the goals and ideals of the Year of the Father.    Clerk of the House of Representatives.Secretary of the Senate. 